                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 1 of 25




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    STEM, INC.,                                    Case No. 20-cv-02950-CRB
                                   9                  Plaintiff,
                                                                                       ORDER GRANTING IN PART AND
                                  10           v.                                      DENYING IN PART SCOTTSDALE
                                                                                       INSURANCE COMPANY’S MOTION
                                  11    SCOTTSDALE INSURANCE COMPANY,                  FOR SUMMARY JUDGMENT;
                                                                                       GRANTING IN PART AND DENYING
                                  12                  Defendant.                       IN PART STEM, INC.’S MOTION FOR
Northern District of California
 United States District Court




                                                                                       SUMMARY JUDGMENT
                                  13
                                              Stem, Inc. has sued its liability insurer, Scottsdale Insurance Company, alleging that
                                  14
                                       Scottsdale breached the terms of their insurance contract when Scottsdale failed to cover
                                  15
                                       Stem’s losses associated with a 2017 lawsuit against Stem. In that underlying lawsuit,
                                  16
                                       certain Stem shareholders asserted claims arising from two transactions relevant here: a
                                  17
                                       2013 Series B financing round and a 2017 loan from Stem board member David Buzby to
                                  18
                                       Stem. Before this Court, Stem asserts various causes of action based on Scottsdale’s
                                  19
                                       denial of coverage and requests compensatory and punitive damages, along with attorneys’
                                  20
                                       fees. Scottsdale now moves for summary judgment on all of Stem’s claims; Stem moves
                                  21
                                       for partial summary judgment on Scottsdale’s obligations under the policy but seeks a jury
                                  22
                                       trial on its claim for breach of the implied covenant of good faith and fair dealing and on
                                  23
                                       Stem’s requests for punitive damages and attorneys’ fees.
                                  24
                                              The Court determines that no oral argument is necessary. The Court grants in part
                                  25
                                       and denies in part Scottsdale’s motion for summary judgment. The Court grants
                                  26
                                       Scottsdale’s motion with respect to (1) Scottsdale’s coverage obligations in relation to the
                                  27
                                       2013 Series B Financing Round Claim in the underlying 2017 Shareholder Lawsuit, (2)
                                  28
                                            Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 2 of 25




                                   1   Stem’s breach of the implied covenant of good faith and fair dealing claim, and (3) Stem’s
                                   2   requests for punitive damages and attorneys’ fees. The Court denies Scottsdale’s motion
                                   3   with respect to Scottsdale’s coverage obligations in relation to the 2017 Buzby Loan Claim
                                   4   in the underlying 2017 lawsuit. The Court also grants in part and denies in part Stem’s
                                   5   motion for summary judgment. The Court grants Stem’s motion with respect to
                                   6   Scottsdale’s coverage obligations in relation to the 2017 Buzby Loan Claim in the
                                   7   underlying 2017 Shareholder Lawsuit. The Court otherwise denies Stem’s motion.
                                   8   I.      BACKGROUND
                                   9           A.    The Parties
                                  10           Stem is a technology company that helps customers store and manage electrical
                                  11   power. See Compl. (dkt. 1) ¶ 5. Scottsdale is a liability insurer that offers companies the
                                  12   ability to purchase “Business and Management Indemnity” policies that insure for defined
Northern District of California
 United States District Court




                                  13   losses associated with specific legal claims. See id. ¶¶ 6–18. Such a policy requires
                                  14   Scottsdale to cover the costs associated with litigating certain claims brought against the
                                  15   insured company. From October 13, 2011 to October 27, 2019, Stem was covered by
                                  16   consecutive Business and Management Indemnity policies. See Stem MSJ (dkt. 35) at 5.
                                  17           B.    The 2010 Reineccius Employment Dispute
                                  18           In September 2010, Stem fired its co-founder Stacey Reineccius after members of
                                  19   the Board of Directors expressed concern over newly revealed information about
                                  20   Reineccius, including his purported lack of a college degree. See Scottsdale MSJ (dkt 34-
                                  21   1) at 1, 3–4; Scottsdale MSJ Ex. D (dkt. 34-9). Reineccius responded by contesting the
                                  22   Board’s decision and promising to “pursue every legal remedy available” if the company
                                  23   continued to spread falsehoods against him. Scottsdale MSJ Ex. G (dkt. 34-12). Stem
                                  24   notified Reineccius that it was repurchasing all of his unvested shares in Stem. See
                                  25   Scottsdale MSJ at 4; Scottsdale MSJ Ex. J (dkt. 34-15).
                                  26           In November 2010 and January 2011, Reineccius’s attorney Richard Grimm wrote
                                  27   to Stem requesting access to documents and demanding to inspect Stem’s books. See
                                  28   Scottsdale MSJ at 4; Scottsdale MSJ Ex. L (dkt. 34-17); Scottsdale MSJ Ex. M (dkt. 34-
                                                                                     2
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 3 of 25




                                   1   18). Reineccius also filed a claim with the Employment Development Department in
                                   2   California, which ultimately found that he was not terminated “for cause.” Scottsdale MSJ
                                   3   at 4-5; Scottsdale MSJ Ex. N (dkt. 34-19).
                                   4          In February 2011, Stem filed a demand for arbitration against Reineccius. See
                                   5   Scottsdale MSJ at 5; Scottsdale MSJ Ex. O (dkt. 34-20); Stem MSJ at 4. In March 2011,
                                   6   Stem and Reineccius agreed to a formal settlement under which Stem issued shares to
                                   7   Reineccius and his lawyers (including Grimm). See Scottsdale MSJ at 5; Scottsdale MSJ
                                   8   Ex. N; Stem MSJ at 4. In exchange, Reineccius released all claims against Stem “arising
                                   9   from any omissions, acts, facts or damages that have occurred up until and including”
                                  10   March 28, 2011. Scottsdale MSJ Ex. N; Stem MSJ at 4.
                                  11          C.      The Insurance Policies
                                  12                  1.     Insurance Application
Northern District of California
 United States District Court




                                  13          Later that year, in September 2011, Stem applied to Scottsdale for a liability
                                  14   insurance policy. See Stem MSJ at 4; Scottsdale MSJ at 5. In its application, Stem had to
                                  15   answer a number of questions. Scottsdale MSJ Ex. B (dkt. 34-7). Relevant here, Stem
                                  16   was asked
                                  17                  Within the last three years, has any person or entity proposed
                                                      for this insurance been the subject of or involved in any
                                  18                  litigation, administrative proceeding, demand letter or formal
                                                      or informal investigation of inquiry including any investigation
                                  19                  by the Department of Labor or Equal Employment Opportunity
                                                      Commission[?]
                                  20
                                       Id. Despite the 2010 Reineccius Employment Dispute, Stem answered no. Id.
                                  21
                                                      2.     Policy Language
                                  22
                                              In October 2011, Scottsdale issued Stem a “Business and Management Indemnity”
                                  23
                                       policy that Stem renewed for eight consecutive one-year terms from October 2011 through
                                  24
                                       October 2019. See Stem MSJ at 5; Stem MSJ Ex. N (dkt. 37-14).1
                                  25

                                  26   1
                                        Because the policies require Scottsdale to provide coverage for certain legal claims against Stem
                                  27   made during the one-year policy period, see Compl. ¶ 17; Scottsdale Opp’n to MSJ (dkt. 40) at 3,
                                       both the 2013-2014 and 2016-2017 policies are at issue here, but for all relevant purposes the
                                  28   policies contain the same language. See generally Stem MSJ Ex. A (dkt. 37-1) (2013-2014
                                       policy); Stem MSJ Ex. B (dkt. 37-2) (2016-2017 policy). Because the policies use the same
                                                                                        3
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 4 of 25



                                                             a.      General Coverage
                                   1
                                              The policy contains an insuring clause that sets out the basic coverage provided.
                                   2
                                       The clause provides that
                                   3
                                                      [t]he Insurer shall pay the Loss of the Company for which the
                                   4                  Company has indemnified the Directors and Officers and
                                                      which the Directors and Officers have become legally
                                   5                  obligated to pay by reason of a Claim first made against the
                                                      Directors and Officers during the Policy Period . . . and
                                   6                  reported to the Insurer pursuant to Section E.1. herein, for any
                                                      Wrongful Act taking place prior to the end of the Policy
                                   7                  Period.
                                   8   Stem MSJ Ex. A. at 12; Stem MSJ Ex. B at 63 (emphasis in original).
                                   9          The policy then defines the bolded terms. Relevant here, “Loss” means “damages,
                                  10   judgments, settlements, pre-judgment or post-judgment interest awarded by a court, and
                                  11   Costs, Charges and Expenses incurred by Directors and Officers” under the insuring
                                  12   clause. But “Loss” excludes “matters uninsurable under the laws pursuant to which this
Northern District of California
 United States District Court




                                  13   Policy is construed” and “any amounts owed or paid to one or more securities holders of
                                  14   the Company under any written or express contract or agreement.” “Directors and
                                  15   Officers” means “any person who was, now is, or shall become . . . a duly elected or
                                  16   appointed director, officer, or similar executive of the Company [Stem], or any member of
                                  17   the management board of the Company.” A “Claim” includes “a written demand against
                                  18   any Insured for monetary damages or non-monetary or injunctive relief; [or] a civil
                                  19   proceeding against any Insured seeking monetary damages or non-monetary or injunctive
                                  20   relief, commenced by the service of a complaint or similar pleading; [or] a civil,
                                  21   administrative or regulatory proceeding, or a formal governmental investigation against
                                  22   any Insured commenced by the filing of a notice of charges, investigative order or similar
                                  23   document.” Finally, “Wrongful Act” means “any actual or alleged error, omission,
                                  24   misleading statement, misstatement, neglect, breach of duty or act allegedly committed or
                                  25   attempted by . . . any of the Directors or Officers” while acting as a Director or Officer.
                                  26   Stem MSJ Ex. A at 7–8, 12–14; Stem MSJ Ex. B at 58–59; 63–65.
                                  27

                                  28
                                       language, the Court refers to them as one “policy.”
                                                                                        4
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 5 of 25




                                   1          Thus, under the policy, Scottsdale would pay the legal costs and cover and
                                   2   judgments or settlements that Stem incurred defending Stem’s indemnified Directors and
                                   3   Officers against written demands and lawsuits first initiated during the policy period.
                                   4                         b.     Exclusions
                                   5          The policy outlines several relevant exclusions from the above-described general
                                   6   coverage provision.
                                   7                                i.     Interrelated Wrongful Acts Exclusion
                                   8          First, the policy provides that “[a]ll Claims arising out of the same Wrongful Act
                                   9   and all Interrelated Wrongful Acts shall be deemed to constitute a single Claim and shall
                                  10   be deemed to have been made at . . . the time at which the earliest Claim involving the
                                  11   same Wrongful Act or Interrelated Wrongful Act is first made.” Stem MSJ Ex. A at 18;
                                  12   Stem MSJ Ex. B at 68–69. Because the policy does not cover Claims made before its
Northern District of California
 United States District Court




                                  13   inception in October 2011, see Stem MSJ Ex. A. at 12; Stem MSJ Ex. B at 63, the policy
                                  14   does not cover Claims arising from any Interrelated Wrongful Act that occurred before
                                  15   October 2011. Interrelated Wrongful Acts are “all Wrongful Acts that have as a common
                                  16   nexus any fact, circumstance, situation, event, transaction, cause or series of facts,
                                  17   circumstances, situations, events, transactions or causes.” Stem MSJ Ex. A at 13; Stem
                                  18   MSJ Ex. B at 64.
                                  19                                ii.    Prior or Pending Litigation Exclusion
                                  20          Second, the policy states that Scottsdale will not be liable for any Loss on account
                                  21   of a Claim
                                  22                 alleging, based upon, arising out of, attributable to, directly or
                                                     indirectly resulting from, in consequence of, or in any way
                                  23                 involving . . . any prior or pending litigation or administrative
                                                     or regulatory proceeding, demand letter or formal or informal
                                  24                 governmental investigation or inquiry filed or pending on or
                                                     before the Continuity Date; or any fact, circumstance,
                                  25                 situation, transaction or event underlying or alleged in such
                                                     litigation or administrative or regulatory proceeding, demand
                                  26                 letter or formal or informal governmental investigation or
                                                     inquiry.
                                  27
                                       Stem MSJ Ex. A at 16; Stem MSJ Ex. B at 67 (emphasis in original). Continuity Date
                                  28
                                                                                      5
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 6 of 25




                                   1   refers to October 13, 2011, when the first policy went into effect. Stem MSJ Ex. A at 1,
                                   2   12; Stem MSJ Ex. B at 52, 63.
                                   3                              iii.    Prior Knowledge Exclusion
                                   4         Third, the policy excludes from coverage any Claim
                                   5                alleging, based upon, arising out of, attributable to, directly or
                                                    indirectly resulting from, in consequence of, or in any way
                                   6                involving, any Wrongful Act, fact, circumstance or situation
                                                    which any of the Insureds had knowledge of prior to the
                                   7                Continuity Date where such Insureds had reason to believe at
                                                    the time that such known Wrongful Act could reasonably be
                                   8                expected to give rise to such Claim.
                                   9   Stem MSJ Ex. A at 16; Stem MSJ Ex. B at 67 (emphasis in original).
                                  10                              iv.     Breach of Application Exclusion
                                  11         Fourth, the policy provides that
                                  12                [i]n the event the Application [for insurance], including
Northern District of California
 United States District Court




                                                    materials submitted or required to be submitted therewith,
                                  13                contains any misrepresentation or omission made with the
                                                    intent to deceive, or contains any misrepresentation or
                                  14                omission which materially affects either the acceptance of the
                                                    risk or the hazard assumed by the Insurer under this Policy,
                                  15                this Policy, including each and all Coverage Sections, shall
                                                    not afford coverage to the following Insureds for any Claim
                                  16                alleging, based upon, arising out of, attributable to, directly or
                                                    indirectly resulting from, in consequence of, or in any way
                                  17                involving, any untruthful or inaccurate statements,
                                                    representations or information.
                                  18
                                       Stem MSJ Ex. A at 28; Stem MSJ Ex. B at 80. This exclusion applies to any Insured who
                                  19
                                       knew of the misrepresentations or omissions. Id.
                                  20
                                                                  v.      Insured vs. Insured Exclusion
                                  21
                                             Finally, the policy contains an exclusion for any claims
                                  22
                                                    brought or maintained by, on behalf of, in the right of, or at the
                                  23                direction of any Insured in any capacity, . . . unless [under
                                                    exception iv to this exclusion] such Claim . . . is brought or
                                  24                maintained by any former director or officer of the Company
                                                    solely in their capacity as a securities holder of the Company
                                  25                and where such Claim is solely based upon and arising out of
                                                    Wrongful Acts committed subsequent to the date such director
                                  26                or officer ceased to be a director or officer of the Company
                                                    and where such Claim is first made two (2) years subsequent
                                  27                to the date such director or officer ceased to be a director or
                                                    officer of the Company
                                  28
                                                                                     6
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 7 of 25




                                   1   Stem MSJ Ex. A at 15; Stem MSJ Ex. B at 66 (emphasis in original). “Insured” includes
                                   2   Stem as well as its previous, current, and future directors and officers. Stem MSJ Ex. A at
                                   3   13; Stem MSJ Ex. B at 64.
                                   4          D.     2013 Series B Equity Financing
                                   5          In November 2013, Stem initiated a Series B equity financing round. Stem MSJ at
                                   6   5–6. The equity financing included a 100:1 “pull forward” provision. Id. at 6; Buzby
                                   7   Decl. (dkt. 35-4) ¶ 2. Under this provision, any current investor who participated in the
                                   8   Series B Financing at a company-determined threshold level would receive 100 shares of
                                   9   Stem stock in exchange for each existing share. Stem MSJ at 6; Buzby Decl. ¶ 3. Current
                                  10   shareholders who did not participate at the threshold level would not receive 100 shares in
                                  11   exchange for each current share and would thus be diluted. Stem MSJ at 6; Buzby Decl.
                                  12   ¶ 3. Stem offered all shareholders an opportunity to participate. Stem MSJ at 6;
Northern District of California
 United States District Court




                                  13   Carrington Decl. (dkt. 35-6) ¶ 3.
                                  14          In December 2013, Grimm (Reineccius’s lawyer in the 2010 Employment Dispute
                                  15   and a Stem stockholder after the dispute settled) sent a letter to Stem demanding
                                  16   information about the Series B financing round for the purpose of pleading particularized
                                  17   facts should litigation involving the financing round arise. Scottsdale MSJ at 6; Scottsdale
                                  18   MSJ Ex. T (dkt. 34-25); Stem MSJ at 6. In February 2014, Grimm sued Stem in the
                                  19   Delaware Court of Chancery, seeking an order requiring Stem to give him access to the
                                  20   documents he requested. Stem MSJ at 6; see generally Stem MSJ Ex. P (dkt. 37-16). On
                                  21   October 13, 2014, the Master in Chancery issued a final report ordering Stem to produce
                                  22   some of the documents requested, but not others. Stem MSJ at 6; Stem MSJ Ex. Q (dkt.
                                  23   37-17) at 310.
                                  24          On October 17, 2014, Stem’s insurance broker notified Scottsdale about these
                                  25   events. Stem MSJ at 7; Stem MSJ Ex. R (dkt. 37-18).2 Scottsdale acknowledged
                                  26
                                  27   2
                                        Stem notified Scottsdale pursuant to an “Awareness Provision” in the policy, which permitted
                                  28   Stem to “lock in” coverage under a particular liability policy by giving Scottsdale notice of
                                       specific facts and circumstances that could give rise to a future claim. Stem MSJ at 7 n.4.
                                                                                         7
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 8 of 25




                                   1   receiving the information and noted that while the matter was not a “Claim” because it did
                                   2   not involve an allegation of any “wrongful act,” it might mature into a Claim in the future.
                                   3   Stem MSJ at 7; Stem MSJ Ex. S (dkt. 37-19).
                                   4          E.     2017 Buzby Loan
                                   5          In 2017, a member of Stem’s Board of Directors, David Buzby, loaned Stem $1.5
                                   6   million. Stem MSJ at 7; Scottsdale MSJ at 20–21. The loan came from Buzby’s personal
                                   7   funds. Stem MSJ Ex. W (dkt 37-23) at 385–86. Stem had recently won a contract with a
                                   8   power company, Southern California Edison, but the contract was contingent on Stem
                                   9   showing that it had sufficient financial resources. See Stem MSJ at 7. After Stem’s bank
                                  10   was unwilling to provide a letter of credit, Stem needed $1.5 million more to secure the
                                  11   contract, which Buzby provided. See Stem MSJ Ex. W at 385.
                                  12          F.     2017 Shareholder Suit against Stem
Northern District of California
 United States District Court




                                  13          In May 2017, four of Stem’s shareholders, including Grimm, Reineccius, and two
                                  14   others who received shares due to the 2010 Employment Dispute settlement, filed a lawsuit
                                  15   against three Stem board members; Stem indemnified the defendant board members. See
                                  16   Stem MSJ at 8; Scottsdale MSJ at 6. The original complaint asserted claims for breach of
                                  17   fiduciary duty, unjust enrichment, and conspiracy based on the 2013 Series B Financing
                                  18   and the 2017 Buzby Loan. Stem MSJ Ex. C (dkt. 37-3) at 98, 105–08, 111–12.
                                  19          The original complaint characterized Stem’s allegedly unlawful actions as
                                  20   continuations of the 2010 Employment Dispute with Reineccius. The complaint first
                                  21   generally alleged that “[s]ince 2010, the Defendants have employed various unlawful
                                  22   means to deprive Plaintiff Reineccius and his colleagues of the benefits of the company he
                                  23   created. The wrongful acts and omissions described in this Complaint are part of
                                  24   Defendants’ continuing campaign against the Plaintiffs.” Scottsdale MSJ at 22; Stem MSJ
                                  25   Ex. C at 98. It then alleged that the acts and omissions on which the 2017 Shareholder
                                  26   Lawsuit “is based are simply a continuation of the Defendants’ perfidious behavior” which
                                  27   first began in the 2010 Employment Dispute. Stem MSJ Ex. C at 105.
                                  28          The complaint then alleged that animus towards Reineccius and a desire to dilute
                                                                                    8
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 9 of 25




                                   1   his and his lawyers’ ownership in Stem motivated the 2013 Series B Financing. The
                                   2   complaint alleged that notes from a 2012 Board meeting indicated that the Board viewed
                                   3   ex-employee and non-employee stock ownership as a major issue. Id. As a result, “[t]he
                                   4   Board schemed to take those shares [shares held by Reineccius and his lawyers] without
                                   5   payment.” Id. The complaint alleged that Stem used the pull forward structure in the
                                   6   Series B Financing to dilute the shares given to Reineccius and his lawyers under the
                                   7   earlier settlement. Id. at 105–08. The complaint alleged that any other justification for the
                                   8   pull forward structure, including that it was necessary to obtain financing, was pretextual.
                                   9   Id. at 108–09.
                                  10          The original complaint did not allege the same particularized connection between
                                  11   the Reineccius employment dispute and the 2017 Buzby Loan. Instead, the complaint
                                  12   merely stated that “[i]n 2017, Defendant Buzby extended a short-term loan to Stem in the
Northern District of California
 United States District Court




                                  13   amount of $1,500,000. One month later the ‘loan’ was paid in full and Buzby received
                                  14   cash and stock worth over $2 million. The Buzby transaction constitutes self-dealing and is
                                  15   a separate breach of his fiduciary duty to Plaintiffs.” Id. at 111–12.
                                  16          In 2019, Stem settled the 2017 Shareholder Lawsuit with some of the parties,
                                  17   including Reineccius. Scottsdale MSJ at 7. Other plaintiffs in the 2017 Shareholder
                                  18   Lawsuit, including Grimm, have not settled and have filed a third amended complaint with
                                  19   the same relevant allegations. Id. at 8; Scottsdale MSJ Ex. HH (dkt. 38-1).
                                  20          G.       The Instant Lawsuit
                                  21          In June 2017, Stem notified Scottsdale of the 2017 Shareholder Lawsuit and
                                  22   requested coverage for three of Stem’s directors. Scottsdale MSJ at 7; Stem MSJ at 8. In
                                  23   July 2017, after reviewing the underlying 2017 Shareholder Lawsuit and the 2010
                                  24   employment dispute, Scottsdale denied coverage. Scottsdale MSJ at 7; Stem MSJ at 8.
                                  25   Scottsdale provided several reasons, including that the 2017 Shareholder Lawsuit involved
                                  26   a Claim made before the policy went into effect and that coverage was barred by the Prior
                                  27   Litigation and Prior Knowledge exclusions. Scottsdale MSJ at 7; Scottsdale MSJ Ex. AA
                                  28   (dkt. 34-32).
                                                                                     9
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 10 of 25




                                   1          On April 29, 2020, Stem sued Scottsdale in this Court alleging breach of contract
                                   2   and tortious breach of the covenant of good faith, seeking declaratory relief and
                                   3   compensatory and punitive damages. See generally Compl. Scottsdale moved to dismiss
                                   4   on grounds that this Claim was excluded from the policy under the “Insured vs. Insured”
                                   5   exclusion, see generally MTD (dkt. 14), but this Court denied the motion on July 20, 2020,
                                   6   see Order Denying MTD (dkt. 23). On March 25, 2021, Scottsdale filed a motion for
                                   7   summary judgment containing new arguments in support of Scottsdale’s position that the
                                   8   policy does not cover the underlying 2017 Shareholder Lawsuit. See generally Scottsdale
                                   9   MSJ. On the same day, Stem filed a cross-motion for summary judgment on Scottsdale’s
                                  10   defense obligations under the policy. See generally Stem MSJ. Stem is seeking a jury trial
                                  11   on its breach of the covenant of good faith and fair dealing claim and Stem’s requests for
                                  12   punitive damages and attorneys’ fees. See generally Stem Opp’n to MSJ (dkt. 41).
Northern District of California
 United States District Court




                                  13   II.    LEGAL STANDARD
                                  14          Summary judgment is proper when “the movant shows that there is no genuine
                                  15   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
                                  16   Fed. R. Civ. P. 56(a). An issue is “genuine” only if there is a sufficient evidentiary basis
                                  17   on which a reasonable fact finder could find for the nonmoving party, and a dispute is
                                  18   “material” only if it could affect the outcome of the suit under governing law. See
                                  19   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). The party moving for
                                  20   summary judgment bears the initial burden of identifying those portions of the evidence
                                  21   that demonstrate the absence of a genuine issue of material fact. See Celotex Corp. v.
                                  22   Catrett, 477 U.S. 317, 323 (1986). “Where the record taken as a whole could not lead a
                                  23   rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”
                                  24   Matsushita Elec. Ind. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).
                                  25          A liability insurer owes a duty to defend when a suit brought against its insured
                                  26   seeks damages that potentially fall within the coverage of the policy. Waller v. Truck Ins.
                                  27   Exch., Inc., 11 Cal. 4th 1, 19 (1995). “Where there is no possibility of coverage, there is
                                  28   no duty to defend.” Id. (internal quotation marks omitted). “To prevail, the insured must
                                                                                      10
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 11 of 25




                                   1   prove the existence of a potential for coverage, while the insurer must establish the
                                   2   absence of any such potential.” Montrose Chem. Corp. of Cal. v. Super. Ct., 6 Cal. 4th
                                   3   287, 300 (1993) (emphasis in original). To determine whether an insurer owes a duty to
                                   4   defend, a court must “compar[e] the allegations of the complaint with the terms of the
                                   5   policy.” Id. at 295. Because California is the forum state in this diversity action,
                                   6   California law governs the Court’s interpretation of the Agreement. See Encompass Ins.
                                   7   Co. v. Coast Nat’l Ins. Co., 764 F.3d 981, 984 (9th Cir. 2014); Bell Lavalin, Inc. v. Simcoe
                                   8   & Erie Gen. Ins. Co., 61 F.3d 742, 745 (9th Cir. 1995).3 Under California law,
                                   9   “[i]nterpretation of an insurance policy is a question of law and follows the general rules of
                                  10   contract interpretation.” MacKinnon v. Truck Ins. Exch., 31 Cal. 4th 635, 647 (2003), as
                                  11   modified on denial of reh’g (Sept. 17, 2003).
                                  12   III.     DISCUSSION
Northern District of California
 United States District Court




                                  13            Stem argues that Scottsdale must cover any loss associated with the underlying
                                  14   2017 Shareholder Lawsuit. According to Stem, the Court’s prior order denying
                                  15   Scottsdale’s motion to dismiss controls. Stem also argues that the 2017 Shareholder
                                  16   Lawsuit is based on two separate Claims—one arising from the 2013 Series B Financing
                                  17   Round and one arising from the 2017 Buzby loan—and that the general coverage provision
                                  18   applies to both Claims. And Stem argues that these Claims lack any connection with the
                                  19   2010 Employment Dispute that could trigger an exception to the general coverage
                                  20   provision. Finally, Stem argues that its claim for breach of the covenant of good faith and
                                  21   fair dealing and requests for punitive damages and attorneys’ fees should go to a jury.
                                  22            Scottsdale argues that the 2017 Shareholder Lawsuit constitutes one Claim, and that
                                  23   (whether it constitutes one Claim or the 2013 Series B Financing Round Claim and the
                                  24   2017 Buzby Loan Claim must be considered separately) the 2017 Shareholder Lawsuit is
                                  25   interrelated with the 2010 Employment Dispute, such that the policy’s coverage exclusions
                                  26   apply. Scottsdale also argues that because it had no coverage obligations with respect to
                                  27

                                  28   3
                                           The parties agree. See Scottsdale MSJ at 9–10; Stem MSJ at 9–10.
                                                                                       11
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 12 of 25




                                   1   the 2017 Shareholder Lawsuit, it cannot be liable for breach of the covenant of good faith
                                   2   and fair dealing, punitive damages, or attorneys’ fees—but that even if it must cover losses
                                   3   associated with the 2017 Shareholder Lawsuit, Scottsdale acted reasonably and in good
                                   4   faith such that it is not liable for breach of the covenant of good faith and fail dealing,
                                   5   punitive damages, or attorneys’ fees.
                                   6          The Court holds that Scottsdale must cover losses associated with the 2017 Buzby
                                   7   Loan Claim but not losses associated with the 2013 Series B Financing Round Claim. The
                                   8   Court further holds that Stem has failed to demonstrate a genuine issue of material fact
                                   9   with respect to Stem’s breach of the covenant of good faith and fair dealing claim and
                                  10   Stem’s requests for punitive damages and attorneys’ fees. Therefore, the Court grants in
                                  11   part and denies in part Scottsdale’s motion for summary judgment, and the Court grants in
                                  12   part and denies in part Stem’s motion for partial summary judgment.
Northern District of California
 United States District Court




                                  13          A.     Effect of Order Denying Motion to Dismiss
                                  14          The Court must first address Stem’s threshold argument that the Court’s prior order
                                  15   denying Scottsdale’s motion to dismiss controls the disposition of these cross-motions for
                                  16   summary judgment. See Stem Opp’n to MSJ at 3.
                                  17          In its order denying Scottsdale’s motion to dismiss, the Court stated that the Insured
                                  18   vs. Insured Exclusion did not bar coverage because the “Claims in the Underlying Lawsuit
                                  19   are based solely on alleged wrongful acts that occurred after Reineccius’s termination in
                                  20   2010 and fall under Exception iv to the Insured v. Insured Exclusion.” Order Denying
                                  21   MTD at 7. The Court noted that claims related to the 2010 Employment Dispute “were
                                  22   fully and finally resolved by the Settlement Agreement and thus cannot have been the basis
                                  23   of the claims he asserted six years later in the Underlying Lawsuit.” Id. at 6. Stem alleges
                                  24   that Scottsdale is now attempting to relitigate the connection between the 2010
                                  25   Employment Dispute and the underlying 2017 Shareholder Lawsuit. See Stem Opp’n to
                                  26   MSJ at 3.
                                  27          The Court rejects Stem’s argument that the Court’s prior order controls here. First,
                                  28   the question whether the Insured vs. Insured Exclusion applies differs from the question
                                                                                      12
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 13 of 25




                                   1   whether any of the additional exclusions that Scottsdale now invokes apply. Second, some
                                   2   language in the Court’s order denying the motion to dismiss erroneously applied the
                                   3   policy’s exclusion language. See Henslee v. Union Planters Nat. Bank & Trust Co., 335
                                   4   U.S. 595, 600 (1949) (Frankfurter, J., dissenting) (“Wisdom too often never comes, and so
                                   5   one ought not to reject it merely because it comes too late.”). Although the settlement
                                   6   released legal claims related to the 2010 Employment Dispute, that release does not mean
                                   7   that Claims asserted in the 2017 Shareholder Lawsuit could not relate to the 2010
                                   8   Employment Dispute under the terms of the policy. The settlement would merely provide
                                   9   a potential defense to such Claims.4 In general, to determine whether any Claims in the
                                  10   2017 Shareholder Lawsuit are sufficiently connected with the 2010 Employment Dispute
                                  11   to trigger a coverage exclusion, the Court must simply compare “the allegations of the
                                  12   [underlying] complaint with the terms of the policy.” Montrose, 6 Cal. 4th at 295.
Northern District of California
 United States District Court




                                  13           B.     Breach of Contract
                                  14           Stem asserts that Scottsdale has breached its coverage obligations related to the
                                  15   2017 Shareholder Lawsuit under the insurance contract. See Stem MSJ at 21. This issue
                                  16   turns on the insurance policy’s specific language. Recall that the policy contains a general
                                  17   coverage provision,
                                  18                  [t]he Insurer shall pay the Loss of the Company for which the
                                                      Company has indemnified the Directors and Officers and
                                  19                  which the Directors and Officers have become legally
                                                      obligated to pay by reason of a Claim first made against the
                                  20                  Directors and Officers during the Policy Period or, if elected,
                                                      the Extended Period, and reported to the Insurer pursuant to
                                  21                  Section E.1. herein, for any Wrongful Act taking place prior to
                                                      the end of the Policy Period.
                                  22
                                       Stem MSJ Ex. A at 12; Stem MSJ Ex. B at 63. And that general policy provision is subject
                                  23
                                       to numerous exclusions. See supra part I.C.2.b. The parties disagree regarding whether
                                  24

                                  25
                                       4
                                  26    The Court expresses no view on the merits of the 2017 Shareholder Lawsuit. The Court merely
                                       notes that Reineccius could have (hypothetically) asserted claims in violation of the settlement,
                                  27   and Stem’s directors could have (hypothetically) invoked the settlement as a defense. Thus, the
                                       Court was wrong to state or imply that because the settlement released claims arising from the
                                  28   2010 Employment Dispute, plaintiffs in the underlying action could not have possibly asserted
                                       such Claims under the policy’s definition of “Claim.”
                                                                                       13
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 14 of 25




                                   1   the 2017 Shareholder Lawsuit constitutes a single Claim made against certain Directors
                                   2   and Officers, or if the 2017 Shareholder Lawsuit involves two Claims. They also disagree
                                   3   regarding whether any exclusion to the general policy provision applies. The Court
                                   4   concludes that the 2017 Shareholder Lawsuit involves two Claims—one arising from the
                                   5   2013 Series B Financing Round and one arising from the 2017 Buzby Loan. The Court
                                   6   further concludes that the policy covers only the Claim arising from the 2017 Buzby Loan.
                                   7                 1.      Number of “Claims” in the 2017 Shareholder Lawsuit
                                   8          In California, “[i]nterpretation of an insurance policy is a question of law and
                                   9   follows the general rules of contract interpretation.” MacKinnon, 31 Cal. 4th at 647.
                                  10   Under the California Civil Code, an insurance policy, like all contracts, “must be so
                                  11   interpreted as to give effect to the mutual intention of the parties as it existed at the time of
                                  12   contracting” as long as the intention is ascertainable. Cal. Civ. Code § 1636. See also
Northern District of California
 United States District Court




                                  13   Waller, 11 Cal. 4th at 18 (“[T]he interpretation of a contract must give effect to the ‘mutual
                                  14   intention’ of the parties.”). When the policy language is clear, “[s]uch intent is to be
                                  15   inferred . . . solely from the written provisions of the contract.” Waller, 11 Cal. 4th at 18.
                                  16   But if the language of the contract is ambiguous, a court is to look to “the insured’s
                                  17   objectively reasonable expectations” of the policy to determine whether coverage exists.
                                  18   Bank of the W. v. Superior Ct., 2 Cal. 4th 1254, 1265 (1992). If this inquiry still does not
                                  19   resolve the ambiguity, the court is to resolve the ambiguity in the insured’s favor. Id.
                                  20          As discussed above, the policy defines “Claim” to mean, in relevant part,
                                  21                 a.      a written demand against any Insured for monetary
                                                             damages or non-monetary or injunctive relief; . . .
                                  22                 c.      a civil proceeding against any Insured seeking monetary
                                                             damages or non-monetary or injunctive relief,
                                  23                         commenced by the service of a complaint or similar
                                                             pleading; . . .
                                  24                 e.      an arbitration proceeding against any Insured seeking
                                                             monetary damages or non-monetary or injunctive
                                  25                         relief[.]
                                  26   Stem MSJ Ex. A at 12; Stem MSJ Ex. B at 63. Although the policy does not define the
                                  27   phrase “written demand,” California court have held that in the insurance “context,”
                                  28   “demand means a request for something under an assertion of right.” Westrec Marina
                                                                                      14
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 15 of 25




                                   1   Mgmt., Inc. v. Arrowood Indem. Co., 163 Cal. App. 4th 1387, 1392 (2008) (internal
                                   2   quotation marks omitted).
                                   3            That begs the question whether two causes of action in a lawsuit constitute separate
                                   4   “Claims.” On the one hand, each cause of action in the complaint is a written “request for
                                   5   something under an assertion of right,” and therefore a written demand or separate Claim.
                                   6   On the other hand, the policy seems to define a “civil proceeding” (i.e., a lawsuit) as one
                                   7   Claim.
                                   8            California courts have answered this question by treating more than one cause of
                                   9   action that qualifies as a written demand as more than one Claim. Indeed, when
                                  10   interpreting a similar policy, the California Supreme Court has “rejected” the “argument
                                  11   there is only one claim because there is only one lawsuit.” Bay Cities Paving & Grading,
                                  12   Inc. v. Lawyers’ Mut. Ins. Co., 5 Cal. 4th 854, 859 (1993). “Including multiple claims
Northern District of California
 United States District Court




                                  13   within a single action does not render them a single claim.” Id. In another case involving
                                  14   a policy that defined “Claims to include lawsuits, written notices of claims, or written
                                  15   notices of facts which may reasonably be expected to give rise to claims,” the California
                                  16   Court of Appeal held that “Claim does not mean entire action, but is in fact limited to the
                                  17   relevant claims within the action.” Health Net, Inc. v. RLI Ins. Co., 206 Cal. App. 4th 232,
                                  18   246, 261 (2012), as modified on denial of reh’g (June 12, 2012).
                                  19            Applying these rules here, the 2017 Shareholder Lawsuit involves at least two
                                  20   “Claims” under the policy. The lawsuit first asserts causes of action for breach of
                                  21   fiduciary duty, conspiracy, and unjust enrichment based on allegations that the underlying
                                  22   defendants schemed to dilute the underlying plaintiffs’ shares through the 2013 Series B
                                  23   Financing Round. See Stem MSJ Ex. C at 105–06. The lawsuit separately asserts a cause
                                  24   of action for breach of fiduciary duty based on allegations that the 2017 Buzby Loan
                                  25   constituted impermissible self-dealing. See id. at 111–12. Thus, the causes of action
                                  26   relating to the 2013 Series B Financing and the 2017 Buzby Loan were separate
                                  27   “demand[s] . . . for monetary damages,” and thus separate Claims. See Stem MSJ Ex. A at
                                  28   12; Stem MSJ Ex. B at 63. That the policy also defines a civil proceeding (i.e., an entire
                                                                                     15
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 16 of 25




                                   1   lawsuit) to constitute a Claim does not change this result. See Bay Cities Paving &
                                   2   Grading, 5 Cal. 4th at 859; Health Net, 206 Cal. App. 4th at 246, 261.
                                   3                 2.     Scottsdale’s Coverage Obligation
                                   4          Scottsdale argues that five different provisions exclude these Claims from coverage
                                   5   under the policy. Thus, the Court must determine whether each provision applies to the
                                   6   2013 Series B Financing Claim and the 2017 Buzby Loan Claim. As explained below,
                                   7   application of each provision depends on the relationship between the Claims and the 2010
                                   8   Employment Dispute. The Court concludes that the 2013 Series B Financing Claim is
                                   9   interconnected with that dispute, but the 2017 Buzby Loan Claim is not. Therefore,
                                  10   Scottsdale is obligated to pay Stem’s “Loss” for which Stem indemnified the Directors and
                                  11   Officers, and which the Directors and Officers have become legally obligated to pay by
                                  12   reason of the 2013 Series B Financing Claim. Scottsdale is not obligated to pay Stem’s
Northern District of California
 United States District Court




                                  13   “Loss” arising from the 2017 Buzby Loan Claim.
                                  14                        a.     Interrelated Wrongful Act Exclusion
                                  15          Scottsdale first argues that the Claims are excluded from coverage because they
                                  16   “aris[e] out of” the 2010 Employment Dispute. Scottsdale MSJ at 13–15. Scottsdale
                                  17   points to policy language stating that “[a]ll Claims arising out of the same Wrongful Act
                                  18   and all Interrelated Wrongful Acts shall be deemed to constitute a single Claim and shall
                                  19   be deemed to have been made at . . . the time at which the earliest Claim involving the
                                  20   same Wrongful Act or Interrelated Wrongful Act is first made.” Stem MSJ Ex. A at 18;
                                  21   Stem MSJ Ex. B at 68–69. The policy covers only Claims made during the period the
                                  22   policy is active. See Stem MSJ Ex. A. at 12; Stem MSJ Ex. B at 63. “Wrongful Act”
                                  23   means “any actual or alleged error, omission, misleading statement, misstatement, neglect,
                                  24   breach of duty or act allegedly committed or attempted by . . . any of the Directors or
                                  25   Officers solely by reason of his or her serving in such capacity.” Stem MSJ Ex. A at 14;
                                  26   Stem MSJ Ex. B at 65. And “Interrelated Wrongful Acts” means “all Wrongful Acts that
                                  27   have as a common nexus any fact, circumstance, situation, event, transaction, cause or
                                  28   series of facts, circumstances, situations, events, transactions or causes.” Stem MSJ Ex. A
                                                                                    16
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 17 of 25




                                   1   at 13; Stem MSJ Ex. B at 64. Thus, under this exclusion, all Claims arising from conduct
                                   2   with a common nexus will constitute a single Claim, and that Claim is deemed to have
                                   3   happened when the relevant conduct first occurred.
                                   4          Here, the 2013 Series B Financing Claim is interrelated with the 2010 Employment
                                   5   Dispute. The 2010 Employment Dispute involved a “Claim” because it gave rise to
                                   6   arbitration proceedings before it settled. The 2013 Series B Financing Claim alleges that
                                   7   Stem pursued the 2013 Series B Financing, with its 100:1 pull forward structure, in order
                                   8   to dilute the outside equity holders who received shares under the settlement. Stem MSJ
                                   9   Ex. C at 105–08. In other words, at least according to the 2017 Shareholder Lawsuit, the
                                  10   2013 Financing occurred partly in response to the settlement.
                                  11          That said, the 2017 Buzby Loan Claim is not interrelated with the 2010
                                  12   Employment Dispute. Although the complaint in the 2017 Shareholder Lawsuit includes
Northern District of California
 United States District Court




                                  13   general allegations that the “wrongful acts and omissions described in this Complaint are
                                  14   part of [Stem’s] continuing campaign against” Reineccius and other equity holders, the
                                  15   complaint does not assert or even imply any connection between the 2010 Employment
                                  16   Dispute and 2017 Buzby Loan. Stem MSJ Ex. C at 99. While the 2017 Shareholder
                                  17   Lawsuit spends five pages detailing the specific connections between the 2010
                                  18   Employment Dispute and 2013 Series B Financing, the Lawsuit does not spend even a
                                  19   paragraph doing the same for the 2017 Buzby Loan. Stem MSJ Ex. C at 105–09. Instead,
                                  20   it merely states that “[i]n 2017, Defendant Buzby extended a short-term loan to Stem in the
                                  21   amount of $1,500,000. One month later the ‘loan’ was paid in full and Buzby received
                                  22   cash and stock worth over $2 million. The Buzby transaction constitutes self-dealing and is
                                  23   a separate breach of his fiduciary duty to Plaintiffs.” Id. at 111–12 (emphasis added).
                                  24   Thus, the 2017 Shareholder Lawsuit does not show, and Scottsdale has provided no other
                                  25   evidence demonstrating, that the 2017 Buzby Loan arises out of, or is any way related to,
                                  26   the 2010 Employment Dispute.
                                  27          Therefore, under the Interrelated Wrongful Act Exclusion, the 2013 Series B
                                  28   Financing Claim and the 2010 Employment Dispute constitute one Claim, and that Claim
                                                                                    17
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 18 of 25




                                   1   is deemed to have occurred in 2010, before the policy commenced. The same is not true
                                   2   for the 2017 Buzby Loan Claim. The 2013 Series B Financing Claim is excluded from
                                   3   coverage, but the 2017 Buzby Loan Claim is not.
                                   4                         b.      Prior and Pending Litigation Exclusion
                                   5           Scottsdale next argues that the policy provides for an exclusion for Claims related
                                   6   to litigation pre-dating or pending at the time of the initiation of coverage. In particular,
                                   7   the policy states that Scottsdale will not be liable for any Loss on account of a Claim
                                   8                  alleging, based upon, arising out of, attributable to, directly or
                                                      indirectly resulting from, in consequence of, or in any way
                                   9                  involving . . . any prior or pending litigation or administrative
                                                      or regulatory proceeding, demand letter or formal or informal
                                  10                  governmental investigation or inquiry filed or pending on or
                                                      before the Continuity Date; or any fact, circumstance,
                                  11                  situation, transaction or event underlying or alleged in such
                                                      litigation or administrative or regulatory proceeding, demand
                                  12                  letter or formal or informal governmental investigation or
Northern District of California
 United States District Court




                                                      inquiry[.]
                                  13
                                       (“Prior of Pending Litigation Exclusion”). Stem MSJ Ex. A at 16; Stem MSJ Ex. B at 67.
                                  14
                                       Continuity Date refers to October 13, 2011, the date Stem first took out a policy with
                                  15
                                       Scottsdale. Stem MSJ Ex. A at 1, 12; Stem MSJ Ex. B at 52, 63.
                                  16
                                               For reasons similar to those stated above, this provision excludes the 2013 Series B
                                  17
                                       Financing Claim from coverage but does not exclude the 2017 Buzby Loan Claim.5 The
                                  18
                                       2013 Series B Financing Claim is a Claim “in any way involving” the 2010 Employment
                                  19
                                       Dispute proceedings. But there is still no connection between the 2017 Buzby Loan Claim
                                  20
                                       and the 2010 Employment Dispute. Scottsdale cites no facts in support of a connection
                                  21
                                       beyond the general allegations at the beginning of the 2017 Shareholder Lawsuit that the
                                  22
                                       “wrongful acts and omissions described in this Complaint are part of [Stem’s] continuing
                                  23
                                       campaign against” Reineccius and other equity holders. Stem MSJ Ex. C at 99. As
                                  24
                                       Scottsdale can point to no specific connection, no matter how tangential, between the
                                  25

                                  26
                                       5
                                  27     Stem does not dispute that the events surrounding the 2010 employment dispute rise to the level
                                       of “prior or pending litigation or administrative or regulatory proceeding, demand letter or formal
                                  28   or informal governmental investigation or inquiry.” See Stem MSJ at Stem Opp’n to MSJ at 7–
                                       10; Stem Reply to MSJ (dkt. 43) at 4–6.
                                                                                         18
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 19 of 25




                                   1   events surrounding the 2010 Employment Dispute and the 2017 Buzby Loan, it cannot
                                   2   show “the absence of . . . [a] potential” for coverage. Montrose, 6 Cal. 4th at 300
                                   3   (emphasis in original).
                                   4                        c.     Prior Knowledge Exclusion
                                   5           Scottsdale also argues that Stem’s prior knowledge of these Claims before the
                                   6   inception of the policy bars their coverage under the terms of the policy. Scottsdale MSJ
                                   7   at 16–17. Scottsdale points to the language of the policy which excludes coverage of any
                                   8   Claim
                                   9                 alleging, based upon, arising out of, attributable to, directly or
                                                     indirectly resulting from, in consequence of, or in any way
                                  10                 involving, any Wrongful Act, fact, circumstance or situation
                                                     which any of the Insureds had knowledge of prior to the
                                  11                 Continuity Date where such Insureds had reason to believe at
                                                     the time that such known Wrongful Act could reasonably be
                                  12                 expected to give rise to such Claim[.]
Northern District of California
 United States District Court




                                  13   Stem MSJ Ex. A at 16; Stem MSJ Ex. B at 67. Like the exclusions discussed above, this
                                  14   provision’s application depends on whether there is a connection between the Claim and
                                  15   any circumstance or Wrongful Act occurring before the inception of the policy, but
                                  16   includes the added caveat that when Stem entered into the insurance agreement, Stem “had
                                  17   reason to believe” that the known Wrongful Act “could reasonably be expected to give rise
                                  18   to such Claim.” Id. Because the Interrelated Wrongful Act and Prior and Pending
                                  19   Litigation Exclusions apply to the 2013 Series B Financing Round Claim, the Court need
                                  20   not determine whether this Prior Knowledge Exclusion also applies to that Claim. And
                                  21   because Scottsdale has not shown that the 2017 Buzby Loan Claim is connected to the
                                  22   2010 Employment Dispute, it also cannot show that this Prior Knowledge Exclusion
                                  23   applies to the 2017 Buzby Loan Claim.
                                  24                        d.     Breach of Application Exclusion
                                  25           Scottsdale also argues that Stem’s insurance application, which answered “no”
                                  26   when asked whether in the prior three ears Stem had “been the subject of or involved in
                                  27   any litigation, administrative proceeding, demand letter or formal or informal investigation
                                  28   or inquiry including any investigation by the Department of Labor or Equal Employment
                                                                                     19
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 20 of 25




                                   1   Opportunity Commission,” Scottsdale MSJ Ex. B, triggers the Breach of Application
                                   2   Exclusion.
                                   3           That exclusion provides:
                                   4                  [i]n the event the Application, including materials submitted
                                                      or required to be submitted therewith, contains any
                                   5                  misrepresentation or omission made with the intent to deceive,
                                                      or contains any misrepresentation or omission which materially
                                   6                  affects either the acceptance of the risk or the hazard assumed
                                                      by the Insurer under this Policy, this Policy, including each
                                   7                  and all Coverage Sections, shall not afford coverage to the
                                                      following Insureds for any Claim alleging, based upon,
                                   8                  arising out of, attributable to, directly or indirectly resulting
                                                      from, in consequence of, or in any way involving, any
                                   9                  untruthful or inaccurate statements, representations or
                                                      information[.]
                                  10
                                       Stem MSJ Ex. A at 28; Stem MSJ Ex. B at 80. The exclusion applies to any Insured who
                                  11
                                       knew of the misrepresentations or omissions. Stem MSJ Ex. A at 28; Stem MSJ Ex. B at
                                  12
Northern District of California




                                       80.
 United States District Court




                                  13
                                               Once again, this exclusion applies to the 2013 Series B Financing Claim but not the
                                  14
                                       2017 Buzby Loan Claim. Stem’s application contained a misrepresentation because
                                  15
                                       Reineccius’s September 2010 letter to Stem was a demand letter. See Scottsdale MSJ Ex.
                                  16
                                       G. Thus, the Breach of Application Exclusion’s remedy for a misrepresentation in the
                                  17
                                       application applies, and any Claim in any way involving that misrepresentation is excluded
                                  18
                                       from coverage. As discussed above, the 2013 Series B Financing Claim has a connection
                                  19
                                       with the 2010 Employment Dispute, including Reineccius’s demand letter. But the 2017
                                  20
                                       Buzby Loan Claim does not.6
                                  21
                                                             e.     Insured v. Insured Exclusion
                                  22
                                               Finally, Scottsdale argues that the exclusion for disputes involving two insured
                                  23
                                       parties applies. The Insured v. Insured Exclusion bars coverage for any Claim
                                  24

                                  25

                                  26   6
                                         The Court rejects Stem’s argument that Stem’s initial insurance application is not an
                                  27   “Application” under the later policies because the policies use that term to refer only to those
                                       applications in connection with the immediately preceding policy. See Stem MSJ at 19. The
                                  28   “Application” definition includes applications made in connection with “any” policy of which the
                                       relevant policy constitutes a renewal. Stem MSJ Ex. A at 10.
                                                                                        20
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 21 of 25



                                                     brought or maintained by, on behalf of, in the right of, or at the
                                   1                 direction of any Insured in any capacity, . . . unless [under
                                                     exception iv to this exclusion] such Claim . . . is brought or
                                   2                 maintained by any former director or officer of the Company
                                                     solely in their capacity as a securities holder of the Company
                                   3                 and where such Claim is solely based upon and arising out of
                                                     Wrongful Acts committed subsequent to the date such director
                                   4                 or officer ceased to be a director or officer of the Company
                                                     and where such Claim is first made two (2) years subsequent
                                   5                 to the date such director or officer ceased to be a director or
                                                     officer of the Company[.]
                                   6
                                       Stem MSJ Ex. A at 15; Stem MSJ Ex. B at 66. The term “Insured” includes Stem as well
                                   7
                                       as its previous current, and future directors and officers. See Stem MSJ Ex. A at 13; Stem
                                   8
                                       MSJ Ex. B at 64. For the reasons discussed above, the 2013 Series B Financing Round
                                   9
                                       Claim arises from Wrongful Acts committed during the 2010 Employment Dispute, so as
                                  10
                                       to trigger application of this exclusion. But the 2017 Buzby Loan Claim “is solely based
                                  11
                                       upon or arising out of” acts committed more than two years after the end of Reineccius’s
                                  12
Northern District of California




                                       employment, such that this exclusion does not apply to the 2017 Buzby Loan Claim.
 United States District Court




                                  13
                                                            f.     “Wrongful Act”
                                  14
                                              Scottsdale advances one last argument against its coverage obligations in relation to
                                  15
                                       the 2017 Buzby Loan Claim. As discussed above, the general coverage provision covers
                                  16
                                       only “Claim[s] . . . for any Wrongful Act taking place prior to the end of the Policy
                                  17
                                       Period.” Stem MSJ Ex. A. at 12; Stem MSJ Ex. B at 63. Wrongful Act “means any actual
                                  18
                                       or alleged error, omission, misleading statement, misstatement, neglect, breach of duty or
                                  19
                                       act allegedly committed or attempted by . . . any of the Directors or Officers solely by
                                  20
                                       reason of his or her serving in such capacity.” Stem MSJ Ex. A at 14; Stem MSJ Ex. B at
                                  21
                                       65. Scottsdale argues that because the loan to Stem came from Buzby in his personal
                                  22
                                       capacity, Stem MSJ Ex. W at 385–86, the loan is not a Wrongful Act committed by a
                                  23
                                       Director “solely by reason of his or her serving” in a capacity as a Director. Scottsdale
                                  24
                                       MSJ at 20–21. Thus, Scottsdale argues, the general coverage provision cannot apply to the
                                  25
                                       2017 Buzby Loan Claim.
                                  26
                                              Scottsdale’s argument misunderstands the 2017 Buzby Loan Claim. The 2017
                                  27
                                       Shareholder Lawsuit alleges that Buzby breached his fiduciary duty as a Director when he
                                  28
                                                                                    21
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 22 of 25




                                   1   participated in this transaction using his own funds, for his personal financial benefit.
                                   2   Stem MSJ at 111–12. That the funds came from his personal account only bears on the
                                   3   impropriety of him undertaking this course of action as a Director. Thus, the underlying
                                   4   cause of action centers on Buzby’s conduct as a Director, and the “Wrongful Act”
                                   5   definition embraces the conduct giving rise to the 2017 Buzby Loan Claim. See Stem MSJ
                                   6   Ex. A at 14; Stem MSJ Ex. B at 65.
                                   7                                                    *
                                   8           Having considered each exclusion, the Court concludes that Scottsdale is obligated
                                   9   to pay Stem’s “Loss” for which Stem indemnified the Directors and Officers and which the
                                  10   Directors and Officers have become legally obligated to pay by reason of the 2017 Buzby
                                  11   Loan Claim. Scottsdale is not obligated to pay Stem’s “Loss” arising from the 2013 Series
                                  12   B Financing Claim.7 Accordingly, Scottsdale is liable for breach of contract to the extent
Northern District of California
 United States District Court




                                  13   that Scottsdale has refused to cover Stem’s losses arising by reason of the 2017 Buzby
                                  14   Loan Claim, but is not liable to the extent that Scottsdale has refused to cover Stem’s
                                  15   losses arising by reason of the 2013 Series B Financing Claim.
                                  16           Thus, the Court grants in part and denies in part Stem’s motion for summary
                                  17   judgment on Stem’s breach of contract claim, and grants in part and denies in part
                                  18   Scottsdale’s motion for summary judgment on Stem’s breach of contract claim.
                                  19           C.     The Implied Covenant of Good Faith and Fair Dealing
                                  20           Stem alleges that Scottsdale breached the implied covenant of good faith and fair
                                  21   dealing when Scottsdale wrongfully denied coverage under the terms of the insurance
                                  22   policy and failed to undertake a meaningful investigation of Stem’s request for coverage
                                  23   before denying it. Compl. ¶ 46. Scottsdale moves for summary judgment on this claim,
                                  24

                                  25   7
                                         Scottsdale argues that the settlement payments that Stem made in 2019 as well as the demands
                                  26   for restitution of shares in the 2017 Shareholder Lawsuit do not fall under the relevant definition
                                       of insurable “Loss” under the insurance policy. Scottsdale MSJ at 19–20. These arguments go to
                                  27   the magnitude of the Loss under the policy, an issue not squarely presented by the instant motions.
                                       Because Scottsdale has not explained why other losses like attorneys’ fees, costs, and damages are
                                  28   excluded from the definition of “Loss,” Scottsdale’s argument fails to establish that the general
                                       coverage provision does not apply.
                                                                                         22
                                         Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 23 of 25




                                   1   arguing that Scottsdale owed no coverage to Stem under the policy. Scottsdale MSJ at 23.
                                   2   In the alternative, Scottsdale argues that even if the policy covers Stem’s Claim or Claims,
                                   3   Scottsdale did not act unreasonably in denying coverage because there was a genuine
                                   4   dispute as to whether these Claims were covered. Id. The Court concludes as a matter of
                                   5   law that Scottsdale did not breach the implied covenant of good faith and fair dealing.
                                   6          “It has long been recognized in California that ‘[t]here is an implied covenant of
                                   7   good faith and fair dealing in every contract that neither party will do anything which will
                                   8   injure the right of the other to receive the benefits of the agreement.’” Kransco v. Am.
                                   9   Empire Surplus Lines Ins. Co., 23 Cal. 4th 390, 400 (2000) (quoting Comunale v. Traders
                                  10   & General Ins. Co. 50 Cal.2d 654, 658 (1958). “This principle applies equally to insurance
                                  11   policies, which are a category of contracts.” Id. “The responsibility of the insurer to act in
                                  12   good faith is not the requirement mandated by the terms of the policy itself but is imposed
Northern District of California
 United States District Court




                                  13   by law, breach of which sounds in tort notwithstanding that the denial of benefits may also
                                  14   constitute breach of the contract.” Amadeo v. Principal Mut. Life Ins. Co., 290 F.3d 1152,
                                  15   1158 (9th Cir. 2002).
                                  16          Under California law, the elements of a cause of action for breach of the implied
                                  17   covenant of good faith and fair dealing are that “(1) benefits due under the policy must
                                  18   have been withheld and (2) the reason for withholding benefits must have been
                                  19   unreasonable or without proper cause.” Nationwide Mut. Ins. Co. v. Ryan, 36 F. Supp. 3d
                                  20   930, 941 (N.D. Cal. 2014) (internal quotations omitted). “The test for determining whether
                                  21   an insurer is liable for breach of the implied covenant turns on whether the insurer's
                                  22   alleged refusal or delay was unreasonable.” Id. “In the context of an insurance policy, the
                                  23   terms and conditions of the policy define the duties and performance to which the insured
                                  24   is entitled.” Kransco, 23 Cal. 4th at 400 (internal quotations omitted). But “where there is
                                  25   a genuine issue as to the insurer’s liability under the policy for the claim asserted by the
                                  26   insured, there can be no bad faith liability imposed on the insurer for advancing its side of
                                  27   that dispute.” Chateau Chamberay Homeowners Ass’n v. Associated Int’l Ins. Co., 90 Cal.
                                  28   App. 4th 335, 347 (2001), as modified on denial of reh’g (July 30, 2001). If a genuine
                                                                                     23
                                           Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 24 of 25




                                   1   dispute exists, the Court may decide as a matter of law that the denial of benefits was
                                   2   reasonable. Chateau Chamberay, 90 Cal. App. 4th at 347.
                                   3           Scottsdale acted reasonably in denying coverage for Claims in the 2017 Shareholder
                                   4   Lawsuit. The disputes as to (1) whether the Claims in the 2017 Shareholder Lawsuit
                                   5   constitute one Claim or two Claims, and (2) whether those Claims were connected or
                                   6   interrelated to the 2010 Employment Dispute, were genuine. The complaint in the 2017
                                   7   Shareholder Lawsuit rhetorically characterized the suit as a continuation of the 2010
                                   8   Employment Dispute. See generally Stem MSJ Ex. C. It was reasonable for Scottsdale to
                                   9   rely on that characterization, even if a closer analysis ultimately revealed that the 2017
                                  10   Buzby Loan Claim was entirely unconnected to the 2010 Employment Dispute. That the
                                  11   Court has ruled, in part, against Scottsdale does not mean that Scottsdale acted in bad faith.
                                  12   See Chateau Chamberay, 90 Cal. App. 4th at 347. Stem’s evidence regarding Scottsdale’s
Northern District of California
 United States District Court




                                  13   investigation into the Claim, see Stem Opp’n to MSJ at 17–19, does not show that
                                  14   Scottsdale’s investigation was objectively unreasonable or conducted in bad faith in any
                                  15   respect—even if it led Scottsdale to a conclusion with which Stem disagrees and the Court
                                  16   partially disagrees.8
                                  17           Therefore, the Court grants Scottsdale’s motion for summary judgment on the
                                  18   breach of the implied covenant of good faith claim. And because Stem requested punitive
                                  19   damages and attorneys’ fees for Scottsdale’s alleged breach of the implied covenant of
                                  20   good faith, the Court grants Scottsdale’s motion for summary judgment on the punitive
                                  21   damages and attorneys’ fees issues as well.9
                                  22   IV.     CONCLUSION
                                  23           For the foregoing reasons, the Court grants in part and denies in part Stem’s motion
                                  24   for summary judgment—and grants in part and denies in part Scottsdale’s motion for
                                  25
                                       8
                                  26     Notably, Scottsdale was correct that it owed no coverage for the 2013 Series B Financing Round
                                       Claim.
                                       9
                                  27     For the same reasons discussed above, the Court would conclude that there is no genuine issue of
                                       material fact regarding whether Scottsdale acted with oppression, fraud, or malice, see Cal. Civ.
                                  28   Code § 3294, or the question whether Stem is entitled to attorneys’ fees under Brandt v. Superior
                                       Ct., 37 Cal. 3d 813, 817 (1985).
                                                                                       24
Case 3:20-cv-02950-CRB Document 51 Filed 05/03/21 Page 25 of 25
